


AV HOMES, INC.
FORM OF DEFERRED COMPENSATION AGREEMENT
FOR NON-EMPLOYEE DIRECTOR FEES
This Deferred Compensation Agreement (this “Agreement”), dated as of
[___________], is made by and between AV Homes, Inc., a Delaware corporation
(the “Company”), and you, [____________], a non-employee director of the
Company, pursuant to the AV Homes, Inc. 2015 Incentive Compensation Plan (the
“Plan”). To the extent any capitalized term used in this Agreement is not
defined, it shall have the meaning assigned to it in the Plan as it currently
exists or as it may be amended in the future.
1.    DEFINITIONS. For purposes of this Agreement, the following terms shall
have the following meanings:
(a)    “Beneficiary” shall mean the beneficiary or beneficiaries designated in
writing by you pursuant to Section 4 hereof to receive your deferred
compensation benefits in the event of your death.
(b)    “Change in Control” shall have the meaning given the term in Section 2(g)
of the Plan, including giving effect to the last sentence of such Section 2(g).
(c)    “Deferral Amount” shall mean the amount of Director Fees credited to your
Deferred Compensation Account pursuant to an election by you pursuant to the
terms of this Agreement to defer the receipt of such Director Fees.
(d)    “Deferral Date” shall mean the date on which you would otherwise be paid
in cash Directors Fees or would be credited with a dividend equivalent pursuant
to Section 2(c) below.
(e)    “Deferred Compensation Account” shall mean the separate account
established by the Company under this Agreement for you.
(f)    “Director Fees” shall mean the annual cash retainer payable to you as a
Non-Employee Director, and the fees payable to you in cash for being a member or
chairman of a committee of the Board.
(g)    “Separation from Service” shall mean the termination, for any reason, of
your service as a Non-Employee Director that constitutes a “separation from
service” as such term is defined for purposes of Code Section 409A.
2.    DEFERRAL ELECTIONS AND CREDITS TO DEFERRED COMPENSATION ACCOUNT
(a)    Deferral Election. You may elect to defer the receipt of up to fifty
percent (50%) of your annual Director Fees. A deferral election shall be made by
completing, signing and submitting to the Company the deferral election form
attached as Exhibit A hereto (the “Deferral Election Form”). An election to
defer receipt of Director Fees must be submitted by you prior to the calendar
year in which you earn such compensation, except that you may make an election
within thirty (30) days of the date on which you first become a Non-Employee
Director (and then only with respect to Director Fees earned after the date such
election is made). A deferral election will be irrevocable for the first
calendar year after it is submitted to the Company, and will remain in effect
for calendar years thereafter unless terminated or modified by the timely
submission of a new Deferral Election Form. Any new Deferral Election Form
subsequently submitted will be effective for Director Fees earned in the
calendar year following the year such new Deferral Election Form is submitted to
the Company.
(b)    Crediting Deferral Amounts. A Deferral Amount will be credited to your
Deferred Compensation Account as of the applicable Deferral Date, and will be
deemed invested in Stock Units granted under the Plan as of the same date. The
number of Stock Units to be credited to your Deferred Compensation Account as
the result of the deemed investment of a Deferral Amount will be determined by
dividing the Deferral Amount by the Fair Market Value




--------------------------------------------------------------------------------




of one Share on the Deferral Date and rounding the result down to the nearest
whole unit (with any fractional unit paid to you in cash).
(c)    Dividend Equivalents. If cash dividends are declared and paid by the
Company with respect to its Stock, then the Company will credit to your Deferred
Compensation Account, as of each dividend payment date, a number of additional
Stock Units. The number of additional Stock Units so credited as of any dividend
payment date will be equal to (i) the total cash dividends you would have
received on that dividend payment date if the number of Stock Units credited to
your Deferred Compensation Account as of the record date for such dividend
payment (including any Stock Units previously credited to your Deferred
Compensation Account as a result of the deemed reinvestment of dividend
equivalents) had been actual Shares, divided by (ii) the Fair Market Value of a
Share on the dividend payment date, using the same rounding convention described
in Section 2(b).
3.    VESTING AND DISTRIBUTION OF BENEFITS
(a)    Vesting of Deferred Compensation Accounts. The Participant’s Deferred
Compensation Account balance shall be fully vested at all times.
(b)    Distribution of Deferred Compensation Account. Subject to Sections 3(c),
3(d), 3(e) and 3(f) hereof, the Company shall distribute the portion of your
Deferred Compensation Account balance attributable to each Deferral Election
Form that you have submitted in accordance with the dates and percentages
designated by you in the applicable Deferral Election Form. All distributions
shall be made in Shares, with the number of Shares subject to each distribution
determined by multiplying the specified percentage to be distributed on such
date (as designated in the applicable Deferral Election Form) by the aggregate
number of Stock Units credited to the Deferred Compensation Account that are
attributable to the applicable Deferral Election Form as of such date.
(c)    Change of Distribution Schedule. You may elect, at any time, to change
distribution date(s) for Stock Units already credited to your Deferred
Compensation Account by completing, signing and submitting to the Company the
distribution change form attached as Exhibit B hereto (the “Distribution Change
Form”), provided that (i) such election must be made at least twelve (12) months
prior to the date the affected distribution was originally scheduled to be paid,
(ii) such election shall not take effect until twelve (12) months after the date
of the submission of the Distribution Change Form, and (iii) each changed
distribution may occur no earlier than five (5) years after the date the
affected distribution was originally scheduled to be paid.
(d)    Death Benefit. Upon your death, the remaining balance in your Deferred
Compensation Account on the date of your death shall be payable in a lump sum to
your Beneficiary or estate within thirty (30) days following the date of your
death.
(e)    Separation from Service. Upon your Separation from Service, the remaining
balance in your Deferred Compensation Account on the date of your Separation
from Service shall be payable in a lump sum to you within thirty (30) days
following the date of your Separation from Service.
(f)    Pro Rata Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if your Separation from Service occurs prior to your
performance of services as a Non-Employee Director for which Stock Units have
been credited to your Deferred Compensation Account, the Committee, in its sole
discretion, may make a pro rata adjustment in the number of Shares distributable
to you upon your Separation from Service to account for such services not
performed.
4.    DESIGNATION OF BENEFICIARY. You may designate a Beneficiary to receive any
amount due hereunder via written notice thereof, in the form attached as Exhibit
C hereto, to the Committee at any time prior to your death and may revoke or
change the Beneficiary designated therein without the Beneficiary’s consent by
written notice delivered to the Committee at any time and from time to time
prior to your death. If you fail to designate a Beneficiary, or if no such
designated Beneficiary shall survive you, then such amount shall be paid to your
estate.

2

--------------------------------------------------------------------------------




5.    EQUITABLE ADJUSTMENT. If an “equity restructuring” (as defined in Section
12(a) of the Plan) occurs that causes the per share value of the Shares to
change, the Committee shall make such equitable adjustments to any Stock Units
subject to this Agreement as are contemplated by Section 12(a) of the Plan in
order to avoid dilution or enlargement of your rights hereunder. The Committee
may make such equitable adjustments to any Stock Units subject to this Agreement
as and to the extent provided in Section 12(a) of the Plan in connection with
other changes in the Company’s capitalization contemplated by Section 12(a) of
the Plan.
6.    REGULATORY COMPLIANCE AND LISTING. The issuance or delivery of any Shares
pursuant to this Agreement may be postponed by the Committee for such period,
and any resale by you of Shares issued and delivered pursuant to this Agreement
may be subject to such restrictions, as may be required to comply with any
applicable legal and stock exchange requirements, as provided in Section 17(c)
of the Plan.
7.    CONSTRUCTION. The Plan and this Agreement will be construed by and
administered by or under the supervision of the Committee, and all
determinations of the Committee will be final and binding on you.
8.    GENERAL AND MISCELLANEOUS
(a)    Rights Against Company. Nothing in this Agreement shall be construed as
creating a trust or fiduciary relationship of any kind between the Company and
you. Except as expressly provided by this Agreement, the establishment of this
Agreement shall not be construed as giving to you or any other person any legal,
equitable or other rights against the Company, or against its officers,
directors, agents or members, or as giving to you or any Beneficiary any equity
or other interest in the assets or business of the Company or giving you the
right to be retained in the Service of the Company. In no event shall your terms
of service, expressed or implied, be modified or in any way affected by the
execution of this Agreement or by any election under this Agreement made by you.
(b)    Unfunded and Unsecured Obligation. Benefits under this Agreement are
“unfunded” for purposes of the Code, and the deferred compensation provided
under this Agreement shall be an unsecured obligation of the Company to pay you
the amount(s) provided herein. Your rights and the rights of any Beneficiary
hereunder shall be solely those of an unsecured general creditor of the Company
and neither you nor any Beneficiary shall have any rights as a stockholder, and
shall not be entitled to vote, with respect to the Stock Units credited to your
Deferred Compensation Account.
(c)    Assignment or Transfer. No right, title or interest of any kind in this
Agreement shall be transferable or assignable by you or any Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of you or any
Beneficiary. Any attempt to alienate, encumber, hypothecate, sell, transfer,
assign, pledge, garnish, attach or otherwise subject to legal or equitable
process or to dispose of any interest in this Agreement shall be void ab initio.
(d)    Severability. If any provision of this Agreement shall be declared
illegal or invalid for any reason, said illegal or invalid provision shall not
affect the remaining provisions of this Agreement but shall be fully severable,
and this Agreement shall be construed and enforced as if said illegal or invalid
provision was not part of this Agreement.
(e)    Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.
(f)    Failure To Enforce Not A Waiver. The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
(g)    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part of this Agreement, and this Agreement shall be subject to the terms
of the Plan, as the Plan may be amended from time to time. If any terms of this
Agreement conflict with the terms of the Plan, the terms of the Plan shall
control, unless the Plan specifically provides otherwise.

3

--------------------------------------------------------------------------------




(h)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.
(i)    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, (i) to you at the last
address specified in the records of the Company, or such other address as you
may designate in writing to the Company, or (ii) to the Company, AV Homes, Inc.,
8601 N. Scottsdale Road, Suite 225, Scottsdale, Arizona 85253 Attention:
Corporate Secretary, or such other address as the Company may designate in
writing to you.
(j)    Reporting of Income. Payments of deferred compensation under this
Agreement are compensation for your services as a member of the Board, and not
as an employee of the Company, and shall be reported as such on IRS Form
1099-MISC. You will be responsible for appropriate estimated income tax payments
and self-employment (“SECA”) taxes.


(i)    Other Provisions. This Agreement cannot be changed or terminated orally.
This Agreement and the Plan contain the entire agreement between the parties
relating to the subject matter hereof. The section headings herein are intended
for reference only and shall not affect the interpretation hereof. This
Agreement will be binding in all respects on your heirs, representatives,
successors and assigns, and on the successors and assigns of the Company.
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.
AV HOMES, INC.




        
By:
Title:




        
    

4

--------------------------------------------------------------------------------




EXHIBIT A
AV HOMES, INC.
DEFERRED COMPENSATION AGREEMENT
FOR NON-EMPLOYEE DIRECTOR FEES
DEFERRAL ELECTION FORM
Name: __________
I, the individual named above, hereby elect to defer the following portion of my
Director Fees payable for services as a Non-Employee Director of AV Homes, Inc.,
a Delaware corporation (the “Company”), in calendar years commencing after the
date this Deferral Election Form is submitted to the Company. [Percentage may
not exceed 50%.]
o    _____% of my annual Director Fees.  
This deferral election is made in accordance with the terms of the Deferred
Compensation Agreement for Non-Employee Director Fees (the “Agreement”), dated
as of [ ______ ], by and between me and the Company, is irrevocable as to
Director Fees earned in the first calendar year after this form is submitted to
the Company, and will remain in effect for calendar years thereafter unless
terminated or modified by the submission of a new Deferral Election Form. Any
new Deferral Election Form subsequently submitted will be effective for Director
Fees earned in the calendar year following the year such new Deferral Election
Form is submitted to the Company. Capitalized terms used but not otherwise
defined herein shall have the same meanings as set forth in the Agreement.
The portion of my Deferred Compensation Account balance attributable to amounts
deferred pursuant to this election (including any earnings thereon) shall be
distributed to me upon the earliest of (i) the following date(s) and in the
following increment(s), (ii) the date of my Separation from Service, or (iii)
the date of my death. [If you do not make any entry in the following table, your
distribution will be payable upon the earlier of your Separation from Service or
your death. If you do make one or more entries in the following table, the last
entry must reflect a percentage of 100%.]
o        
Percentage     Month     Day    Year
o        
Percentage     Month     Day    Year
o        
Percentage     Month     Day    Year
o        
Percentage     Month     Day    Year
NOTE: I understand that I may file a new deferral election form at any time for
future deferrals, and that the new election will take effect in the calendar
year following the year the new deferral election form is filed with the
Company. I also understand that if I want to further defer the distribution date
with regard to amounts already deferred and Stock Units credited to my Deferred
Compensation Account, such “re-deferral” requires the submission of a
Distribution Change Form that is available from the Company.
Submitted by:    Accepted by:


AV HOMES, INC.


By:    
Name:
Title:
Date:        Date:








--------------------------------------------------------------------------------




EXHIBIT B
AV HOMES, INC.
DEFERRED COMPENSATION AGREEMENT
FOR NON-EMPLOYEE DIRECTOR FEES
DISTRIBUTION CHANGE FORM
Name:
With respect to one or more deferral elections made in accordance with the terms
of a Deferred Compensation Agreement for Non-Employee Director Fees (the
“Agreement”), dated as of [ _____ ], by and between me, the individual named
above, and AV Homes, Inc., a Delaware corporation (the “Company”), I hereby
elect to extend the scheduled distribution date(s) for the Stock Units subject
to the Deferral Election Form(s) listed below for the period(s) indicated below:
[This election cannot take effect for twelve (12) months from the date this
Distribution Change Form is received by the Company, and will be effective only
for Stock Units whose currently scheduled distribution date is at least twelve
(12) months after this Distribution Change Form is received by the Company. The
extended distribution date you select must be at least five (5) years after the
currently scheduled distribution date.]
For Stock Units subject to my Deferral Election Form dated _____________:


(a)
For the percentage originally scheduled to be distributed on _______________,
the extended distribution date will be                 .



(b)
For the percentage originally scheduled to be distributed on _______________,
the extended distribution date will be                 .



(c)
For the percentage originally scheduled to be distributed on _______________,
the extended distribution date will be                 .



(d)
For the percentage originally scheduled to be distributed on _______________,
the extended distribution date will be                 .



For Stock Units subject to my Deferral Election Form dated _____________:


(a)
For the percentage originally scheduled to be distributed on _______________,
the extended distribution date will be                 .



(b)
For the percentage originally scheduled to be distributed on _______________,
the extended distribution date will be                 .



(c)
For the percentage originally scheduled to be distributed on _______________,
the extended distribution date will be                 .



(d)
For the percentage originally scheduled to be distributed on _______________,
the extended distribution date will be                 .



Submitted by:    Accepted by:


AV HOMES, INC.


By:    
Name:
Title:
Date:        Date:




--------------------------------------------------------------------------------




EXHIBIT C
AV HOMES, INC.
BENEFICIARY DESIGNATION PURSUANT TO
DEFERRED COMPENSATION AGREEMENT FOR NON-EMPLOYEE DIRECTOR FEES
In the event that I, _________, should die prior to the receipt of all amounts
credited to my Deferred Compensation Account under the Deferred Compensation
Agreement FOR Non-Employee Director Fees (the “Agreement”), dated as of [ _____
], by and between me and AV Homes, Inc., a Delaware corporation, I hereby
designate the following person(s) as primary Beneficiary(ies) and contingent
Beneficiary(ies) of my interest in my Deferred Compensation Account (please
attach additional sheets if necessary):
PRIMARY BENEFICIARY(IES) (Select only one alternative)
o (a) INDIVIDUALS AND/OR CHARITIES    % SHARE


Name    _________
Address    _________


Name    _________
Address    _________




o (b) TRUST
The _______________________    Trust, dated ___________________________________
    (print name of trust)            (fill in date trust was established)
CONTINGENT BENEFICIARY(IES) (Select only one alternative)
o (a) INDIVIDUALS AND/OR CHARITIES    % SHARE


Name    _________
Address    _________


Name    _________
Address    _________




o (b) TRUST
The _______________________Trust, dated ___________________________________
    (print name of trust)    (fill in date trust was established)
Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Agreement. Any distribution to a primary or
contingent Beneficiary(ies) of amounts in my Deferred Compensation Account shall
be subject to, and in accordance with, the terms and conditions of the
Agreement. Should all the individual primary Beneficiary(ies) fail to survive me
or if the trust named as the primary Beneficiary does not exist at my death, the
contingent Beneficiary(ies) shall be entitled to my interest in the Deferred
Compensation Account in the shares indicated above. Should any individual
beneficiary fail to survive me or a charity named as a beneficiary no longer
exist at my death, such beneficiary’s share shall be divided among the remaining
named primary or contingent Beneficiaries, as appropriate, in proportion to the
percentage shares I have allocated to them. In the event that no named
individual primary Beneficiary(ies) or contingent Beneficiary(ies) survives me,
and no trust or charity named as a primary Beneficiary or contingent Beneficiary
exists at my death, then my beneficiary will be my estate, as provided in the
Agreement.
This Beneficiary Designation is effective until I file another such Beneficiary
Designation with the Company. Any previous Beneficiary Designations are hereby
revoked.
Submitted by:    Accepted by:


PARTICIPANT    AV HOMES, INC.


By:        
Name:                Title:
Date:            Date:


